                                                                                            25

                                       CONCLUSION

              WHEREFORE, your deponent respectfully requests that a warrant be issued

for the arrest of defendant TAEGYUN KIM, M.D., so that he may be dealt with according to

law. I further respectfully request that a warrant be issued, pursuant to Federal Rule of

Criminal Procedure 41, to search the SUBJECT PREMISES, as further described in

Attachment A, and to seize those items set forth in Attachment B, that may constitute

evidence, fruits and instrumentalities of violations of 18 U.S.C. § 1347.




                                            Special Agent, HHS-OIG

Sworn to before me this
1Jday of March, 2019

     S/ Lois Bloom
THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
